Citation Nr: 9923874	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1948 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  There is competent medical evidence relating current 
hearing loss and acoustic trauma during service.

2.  There is no competent medical evidence of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was the result of service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented well 
grounded claims for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, such as organic disease of the nervous 
system, which manifest to a compensable degree within one 
year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

II.  Hearing loss

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1998).  See Murphy, 1 Vet. App. at 81; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is plausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The veteran contends that he suffers from hearing loss which 
manifested in service while serving in Korea.  The veteran's 
induction examination dated August 1948 showed his hearing 
equivalent to 15/15 bilaterally by whisper voice test and the 
veteran's separation examination dated September 1951 showed 
his hearing equivalent to 15/15 bilaterally by whisper voice 
test, considered by VA to be normal.  

An audiological examination conducted by the VA in March 1998 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
60
75
LEFT
15
10
45
50
60

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 84 percent in the left ear.

On the audiological examination results the examiner noted 
that the configuration was consistent with the veteran's 
history of military related noise exposure and that the 
veteran reported having trouble hearing over the phone within 
the last 12 months.

The above findings disclose that the veteran meets the 
regulatory standard for establishing a current hearing 
disability as defined in 38 C.F.R. § 3.385.  The Board 
accepts the veteran's assertions that he was exposed to noise 
while in service.  In addition an audiologist in the March 
1998 VA examination linked the veteran's hearing loss to 
acoustic trauma while in military service.  It is the Board's 
judgment that the evidence supports the conclusion that the 
veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Accordingly, service connection for bilateral hearing loss is 
warranted.

III.  Tinnitus

In the present case, service medical records are silent for 
any complaints or treatment for tinnitus.  The VA 
audiological examination dated March 1998 does not show 
complaints or evidence of tinnitus.  In addition, no other 
post-service medical records show complaints or treatment for 
tinnitus.

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from tinnitus.  The 
Board cannot rely solely on the veteran's own statements 
because evidence of a current disability cannot be 
established by lay testimony.  Brewer v. West,, 11 Vet. App. 
228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In consideration of the foregoing, the Board finds 
that the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim of entitlement to service 
connection for tinnitus.  The Board finds that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded.

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  That nothwithstanding, the Board views this 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

In absence of evidence of a well-grounded claim service 
connection for tinnitus is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

